Trippe, Judge.
From the judge’s certificate, it is evident he did not intend or consider that the discharge of the juries should bar the defendant from the right to amend the objections, which he had granted, and which he considered as continuing “all the time.” It was nearly two months from the time the leave to amend was granted until the juries were discharged. The plaintiff made no motion all this .time. The amendment was prepared and sworn to in *24open Court, the day leave was obtained, but it was not filed. Plaintiff had notice of the claim to amend, the order of the Court allowing the claim, but did not move until after the discharge of the juries.
*Under these circumstances, we do not think the Court erred in allowing the amended objections to be filed at the time the second motion was made. It might have been possibly more consistent with form for an order to have been taken, setting aside the order that was entered on the minutes. But the order allowing the amended objections to be filed virtually operated to supersede the former order, so far as it was necessary.
Judgment affirmed.